Case 1:20-cv-00210-MSM-PAS Document 1-5 Filed 05/11/20 Page 1 of 3 PagelD #: 34

EXHIBIT E
Case 1:20-cv-00210-MSM-PAS Document 1-5 Filed 05/11/20 Page 2 of 3 PagelD #: 35

COUNCILWOMEN MILLER, ANTHONY, COUNCILMAN ESPINAL,
COUNCILWOMAN LAFORTUNE, COUNCILMAN NARDUCCI,
COUNCILWOMAN CASTILLO, COUNCILMAN CORREIA AND
COUNCILWOMAN HARRIS

Resolution Requesting the City Council to protect families and small businesses from
economic hardship due to COVID-19 Preparedness.

WHEREAS, The novel coronavirus, COVID-19, is a recognized pandemic that has
spread globally and threatens the health, well-being, and financial stability of community
members globally; and

WHEREAS On March 9, 2020, Governor of Rhode Island Gina Raimondo declared, by
Executive Order 20-02, a Declaration of Disaster Emergency in connection with the outbreak of
the novel coronavirus “COVID-19”; and

WHEREAS, On March 12, 2020, Providence Mayor Jorge Elorza declared a state of
emergency for the city of Providence; and

WHEREAS, The City of Providence, like the State of Rhode Island, is committed to
helping to stop the spread of this pandemic within our jurisdiction by encouraging common sense
measures like social distancing, frequent hand washing, limiting public events, and encouraging
community members to stay at home if they are not feeling well: and;

WHEREAS, Many members of our community live paycheck to paycheck, cannot work
from home, and lack adequate health insurance.

NOW, THEREFORE, BE IT RESOLVED, That the Providence City Council urges the
State of Rhode Island to:

1. Take action to suspend evictions due to nonpayment of rent if inability to pay rent is due
to loss-of-income related to reasonable precautions to avoid the spread of COVID-19.

2. Take action to suspend foreclosure proceedings for homeowners and landlords if inability
to make timely mortgage payments is related to reasonable precautions to avoid the
spread of COVID-19.

3. Mandate that Unemployment Insurance and Temporary Disability Insurance be
considered acceptable sources of income for all residential rental agreements.

4. Mandate that all tax sale proceedings authorized by Rhode Island General Law §44-9 et.
seq. be suspended until no earlier than July 15, 2020.

BE IT FURTHER RESOLVED, That a copy of this resolution be transmitted to the
Honorable Governor of the State of Rhode Island, the Director of the Rhode Island Department
of Health, the Director of the Rhode Island Department of Labor and Training, the Field Office
Director of the Rhode Island Branch of the U.S. Department of Housing and Urban
Development, the Honorable Speaker of the Rhode Island House of Representatives, the
Honorable President of the Rhode Island Senate, all State Senators and State Representatives
whose jurisdiction includes any part of the City of Providence, executive offices of National
Grid, and executive offices of Providence Water.

On Motion of COUNCILWOMAN RYAN, Seconded by COUNCILWOMAN HARRIS, it
is voted to pass the Several Resolutions, by the following Roll Call Vote:

 

City Council Page {2 April 2, 2020
Case 1:20-cv-00210-MSM-PAS Document 1-5 Filed 05/11/20 Page 3 of 3 PagelD #: 36

 

Resolution Requesting the Director of Human Resources amend the: Adverse Health
Event Policy to include the: City Clerk's Office and the City Council Office: as: essential
departments within the: sity.

RESULT: | PASSED [8 TO3|

| MOVER: - Councilwoman Ryan. |
| SECONDER: Councilwoman Harris |...
AYES: - Council President Matos Councilwoman Castillo, Councilman Correia,

a Councilwoman. Harris, Councilmen Igliozzi, Narducci, Councilwoman Ryan

“and Councilman Taylor— 8. we

| NAYES: | . Councilwoman Anthony, Councilman Espinal, Couneilwomen erwin:

, LaFortune and Miller — 5. '
RECUSED: — Councilman Salvatore-1. cg ge Oe - J |

 

 

 

Resolution Requesting the City Council to protect: families and small businesses from
economic hardship due to COVID- 19 Preparedness. gee

RESULT: PASSEDI4TOO

“MOVER: Councilwoman Ryan
SECONDER: Councilwoman Harris.:
AYES: : Council: President Matos, ‘Couricitwomen ‘Anthony, Castillo, Councilmen

Correia, Espinal, Councilwoman Harris, Councilman Igliozzi, .
7 _ Councilwomen Kerwin, | ‘LaFortune, Miller, ‘Councilman: Narducci, -
Councilwoman Ryan, Councilmen Salvatore and d Taylor: = ‘ld.

 

 

 

The Motion fer Passage is Sustained.

 

 

City Council Page 13 April 2, 2026
